Citation Nr: 1414517	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-29 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a left leg injury (hereinafter "left leg disability").


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, had active service from June 1951 to April 1953 and from October 1961 to August 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In October 2011 correspondence, the Veteran requested a local hearing before a decision review officer (DRO) at the local RO, which was scheduled for February 26, 2013.  The Veteran did not report for the DRO hearing and did not request the hearing be rescheduled.  In an October 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing to be held at the local RO (Travel Board hearing).  In a February 2014 written statement, the Veteran subsequently withdrew the hearing request.  The Board hearing request is withdrawn.  38 C.F.R. § 20.704 (2013).  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran has not yet been provided with a VA examination.  The Board finds that an examination is necessary to assist in determining the nature and etiology of the claimed left leg disability.  VA's duty to assist includes providing a medical examination if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson,     20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).  

The Veteran has a current left leg disability of arthritic disease involving the left knee, associated complex tears and fraying of the medial meniscus, and some fraying of the lateral meniscus.  See July 2006 private treatment record.  

Further, the Board finds that the weight of the evidence is in equipoise as to whether the Veteran experienced an in-service injury or illness related to the left leg.  In a July 2007 claim and a September 2009 written statement, the Veteran contended that, during active duty during the Korean War, while he was climbing up an icy and frozen slope, he fell and knocked down a Korean service corps member, who fell on the Veteran's knee, bending it sideways, and that he was treated at an aid station.  The Veteran contended that, as a result of this in-service injury, he has always experienced pain in his left leg and knee area.  In the September 2009 written statement, the Veteran reported that he had sustained the left leg injury in "Kumwi Valley, Korea."

In a November 2010 written statement, the Veteran contended that he still suffers left knee and leg pain from when an enemy soldier fell on his leg while he was stationed in Korea in the 1950s.  The Veteran contended that he fell on a slippery slope, a Korean solider fell on him, and that he was treated at an aid station.  The Veteran asserted that he has suffered pain continually for years.  In an October 2011 substantive appeal (VA Form 9), the Veteran contended that he was in combat during the Korean War and that he hurt his leg after a solider fell on it in a fox hole on an icy slope, and that he was treated at an aid station.

While the service treatment records do not reflect any complaint, treatment, or diagnosis of a left leg disorder, VA is prohibited from drawing an inference from silence in the service treatment records in cases involving combat.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis and absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he or she did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that a veteran did not engage in combat.  Id.

Here, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran engaged in combat with enemy forces and that a left knee injury occurred in combat.  The Veteran's military occupational specialty (MOS) during his first period of active service was 1729, Carpenter and he was not awarded the Combat Infantryman Badge, Purple Heart Medal, or any other award typically associated with valor or heroism shown while engaged in combat with an enemy force; however, the Veteran's service personnel records indicate, under a section entitled "Combat Record" that the Veteran participated in "Second Korean Winter," "Korea Summer-Fall 1952," and "Third Korean Winter."  Further, the Veteran has made credible and consistent lay statements that he suffered a left knee injury in combat during his first period of service in Korea.  The Board finds that the Veteran engaged in combat and suffered a left knee injury in service.    

Based on the above, the Board finds that there is some evidence that the Veteran's current left leg disability may be associated with the left knee injury in service; thus, a remand is required to obtain a medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any current left leg disabilities.  The claims folder should be made available to the examiner.  The examiner should diagnose all left leg disabilities and then provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current left leg disability was incurred in or caused by the Veteran's military service.  The examiner should provide a clear rationale and basis for all opinions expressed.  In providing the requested opinion, the examiner should accept as fact the Veteran's account of sustaining a left knee injury during service in Korea and receiving treatment at an aid station in service.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



